Citation Nr: 1816057	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-00 840	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES
 
1.  Whether new and material evidence exists sufficient to reopen a claim for entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder and depression. 
 
2.  Entitlement to service connection for a respiratory disability.
 
3.  Entitlement to service connection for an eye disability.
 
4.  Entitlement to service connection for a left sided nerve disability.
 
5.  Entitlement to service connection for bilateral hearing loss.
 
6.  Entitlement to service connection for tinnitus.
 
7.  Entitlement to service connection for bilateral foot disabilities.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
Joseph Montanye, Associate Counsel 
 
 
INTRODUCTION
 
The appellant served on active duty from September 2002 to January 2003.  He also served for many years with the National Guard.
 
This matter comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The appeal has been certified to the Board by the RO in New York, New York.  The appellant testified at a travel Board hearing before the undersigned in August 2014.  A transcript of the hearing is associated with the claims file. 
 
The claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.
 
The appellant previously claimed entitlement to service connection for post-traumatic stress disorder due to service at the site of the September 11, 2001 World Trade Center terrorist attack (hereinafter "Ground Zero"). The Board denied entitlement to service connection for posttraumatic stress disorder in May 2009 finding that there was no evidence of qualifying active duty service during the period claimed.  The appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  In May 2011, the Court upheld the Board's denial. 
 
The case was remanded by the Board in March 2016 for additional information regarding private treatment records and military unit information from the appellant. As this decision will explain, the RO substantially complied with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Board's May 2009 decision denying entitlement to service connection for post-traumatic stress disorder is final. 

2.  The appellant's service at Ground Zero was under orders issued by the Governor of New York, and it was not qualifying Federal service. 

3.  Evidence received since the May 2009 Board decision is either cumulative or redundant of evidence previously considered, or does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder and depression.

4.  A respiratory disability was not was not present in service, it is not etiologically related to a disease or injury incurred or aggravated during active duty, and is not caused or aggravated by a service-connected disability. 

5.  An eye disability was not present in service, it is not etiologically related to a disease or injury incurred or aggravated during active duty, and is not caused or aggravated by a service-connected disability.

6.  A left side nerve disability did not have its onset in service, it was not manifest to a compensable degree within one year of separation from active duty, and is not otherwise related to service.

7.  Bilateral hearing loss was not demonstrated during active duty service, a sensorineural hearing loss was not compensably disabling within a year of the appellant's separation from active duty, and it is not otherwise etiologically related to service.

8.  Tinnitus was not demonstrated during active duty service, tinnitus was not compensably disabling within a year of the appellant's separation from active duty, and it is not otherwise etiologically related to service. 

9.  A chronic bilateral foot disability did not originate in service, and it is not otherwise etiologically related to service. 


CONCLUSIONS OF LAW

1.  The May 2009 Board decision denying entitlement to service connection for posttraumatic stress disorder is final.  38 U.S.C. § 7104 (2012). 

2.  New and material evidence has not been received since the May 2009 Board decision to reopen the claim for service connection for posttraumatic stress disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).

3.  A respiratory disorder was not incurred or aggravated during active duty service.  38 U.S.C. §§ 1110, 1153 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2017).

4.  An eye disorder was not incurred or aggravated during active duty service.  38 U.S.C. §§ 1110, 1153; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306.

5.  A left sided nerve disorder was not incurred or aggravated during active duty service, and an organic nerve disorder may not be presumed to have been so incurred.  38 U.S.C. §§ 1110, 1153; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2017).

6.  A hearing loss was not incurred or aggravated during active duty service, and a sensorineural hearing loss may not be presumed to have been so incurred.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 1153; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309.

7.  Tinnitus was not incurred or aggravated during active duty service, and tinnitus may not be presumed to have been so incurred.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 1153; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309.

8.  A bilateral foot disorder was not incurred or aggravated during active duty service.  38 U.S.C. §§ 1110, 1153; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  As such, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. §§ 5103 (a), 5103A, or 38 C.F.R. § 3.159.  

Pursuant to the Board's March 2016 remand instructions, additional private medical records have been obtained by the RO and the appellant was contacted to identify all Reserve and National Guard units that he served with.  There was no response from the appellant as to what Reserve or National Guard units he served with.  The duty to assist is a two-way street.  If the appellant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

As such, the Board finds that the RO substantially complied with the March 2016 Remand directives, and an additional is unnecessary, would not benefit the appellant's claims, and would result in unnecessary delay.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).

Further, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303 (a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Active service is defined to include any period of active duty for training in which the individual was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of inactive duty for training during which the individual was disabled by an injury that was incurred or aggravated in the line of duty or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  38 U.S.C. § 101 (24).

Active duty for training includes full-time duty with the National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C. § 101 (22)(C); 38 C.F.R. § 3.6 (c).  Basically, this refers to the two weeks of annual training, which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

Inactive duty training includes service with the National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C. § 101 (23); 38 C.F.R. § 3.6 (d); see also Allen v. Nicholson, 21 Vet. App. 54, 57 (2007) (holding that in order to have basic eligibility for VA benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States under 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505); Clark v. United States, 322 F.3d 1358, 1366 (Fed.Cir.2003) (explaining that "members of the National Guard only serve the [F]ederal military when they are formally called into the military service of the United States [and that at] all other times, National Guard members serve solely as members of the State militia under the command of a state governor.").  

National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of his or her state.  "[M]embers of the National Guard only serve the Federal military when they are formally called into the military service of the United States [and a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  Therefore, to have basic eligibility as a veteran based on a period of duty as a member of a state National Guard, a guardsman must have been ordered into Federal service by the President of the United States under 38 U.S.C. §§ 316, 502, 503, 504, or 505.  Hence, for the appellant's service in the National Guard, only periods of Federalized service are qualifying service for the purpose of VA compensation benefits.

Service connection may be also established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A previously denied claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

A claimant bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  

Analysis

The Board notes that the appellant served on active duty from September 2002 to January 2003; however, the record does not reflect, and he has not contended, that any of his claimed disabilities arose from or were aggravated by that period of active service.  Rather, he has consistently contended that his disabilities are as a result of service at Ground Zero in response to the terrorist attacks on September 11, 2001. 

New and material

Although private treatment records, documenting the appellant's ongoing treatment for post-traumatic stress disorder, and letters from treating physicians, linking the appellant's post-traumatic stress with his experiences at Ground Zero, have been submitted, no evidence has been provided to suggest that the appellant was performing active Federal service while at Ground Zero.  

The previous final Board decision determined that the appellant was not performing active Federal service while guarding Ground Zero.  Consequently, the appellant was not entitled to service connection for post-traumatic stress disorder arising from such service as a matter of law.  The information submitted since that decision does not provide any competent evidence showing qualifying Federal military active service during the time period surrounding his work near Ground Zero, and is neither new nor material.  

While the evidence provided reinforces that the appellant currently suffers from post-traumatic stress disorder due to experiences at Ground Zero following September 11, 2001, but raises no reasonable possibility of substantiating a claim for Federal benefits, as it has been consistently shown that the appellant was not called into service by the Federal government following September 11, 2001.

As new and material evidence has not been submitted, the claim is not reopened.

Service connection 

The appellant has repeatedly stated, in testimony and written argument, that the claims for which he is seeking service connection were incurred as a result of him being called to "active duty" as part of the September 11, 2001, security, and clean-up effort.  See April 2010 claim (due to military service at the World Trade Center disaster); see also 2008 sick call slip (the patient suffers from moderate, persistent asthma and aggravated chronic obstructive pulmonary disease, chronic rhinitis, gastroesophageal reflux, and posttraumatic stress disorder consistent with duties at Ground Zero); October 2010 letter from a service organization clarifying claim (service connection for asthma, depression, and bronchitis should read as caused by exposure to the environment at Ground Zero); December 2015 notice of disagreement (relates all claimed disabilities, except a bilateral foot disorder, to September 11, 2001 and the aftermath at the World Trade Center); January 2016 statement from appellant in support of claim (again all claims related to service at Ground Zero); and August 2014 hearing testimony (all claimed disabilities related to guard duty at the World Trade Center and he is suffering from multiple medical conditions because of that service).

Although the appellant has alleged that his service in September 2001 qualified as "active duty" service, the evidence shows otherwise.  The evidence shows that the appellant served in the National Guard for over 25 years.  The record also shows that he was called to state active duty by the Governor of New York from September 11, 2001, to January 26, 2002, a period of 119 days.  The appellant was authorized wear of the New York State Defense of Liberty Medal for his service in support of the mission during this period.  Orders from October 2001 state that he was ordered into the active military service of the State of New York from September 29-30, and October, 1-5, 2001, by direction of the Governor.  He was not ordered to Federal service by the President of the United States.  As noted above, this service period has been determined to be in service to the state of New York and it is not qualifying Federal service for VA benefits. 

Absent competent evidence of qualifying Federal military active service during the period in which the appellant claims the disabilities occurred, service connection for a respiratory disability, an eye disability, any left sided nerve disability, bilateral hearing loss, tinnitus, and bilateral foot disabilities, must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board also considered whether any of the disabilities were incurred during his one period of active duty service from September 2002 to January 2003.  During this term the appellant's service treatment records are silent for any complaints, findings, treatment, or diagnoses relating to a respiratory disability, an eye disability, any left sided nerve disability, bilateral hearing loss, tinnitus, and bilateral foot disabilities. 

Further, the appellant and his representative make no argument, and there is no evidence showing, that any of the claimed disabilities were incurred or aggravated during the period from September 2002 to January 2003.  In all instances, the appellant relates the claimed, respiratory disabilities, an eye disability, any left sided nerve disability, bilateral hearing loss, tinnitus, and bilateral foot disabilities, as related to his service at Ground Zero while serving under orders issued by the Governor of New York.  

There is simply no evidence of any in-service event, condition, or occurrence that would qualify the appellant for service connection.  Through his own statements, the appellant has attributed the onset of all of his claimed disabilities to his state service near Ground Zero following September 11, 2001.  Accordingly, even affording the after considering the doctrine of reasonable doubt the Board finds entitlement to service connection is not warranted.  38 U.S.C. §§ 101(24), 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2017). 



ORDER

New and material evidence has not been received sufficient to reopen a claim for entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder and depression.   

Entitlement to service connection for a respiratory disability is denied 

Entitlement to service connection for an eye disability is denied. 

Entitlement to service connection for a left sided nerve disability is denied. 

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is denied. 

Entitlement to service connection for bilateral foot disabilities is denied. 




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


